DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on November 5, 2021 has been received and fully considered. 
Previous claim rejection made under 35 U.S.C. 103 over Ohta (US 2003/0086897 A1) as indicated in the Office action dated August 5, 2021 is withdrawn in view of amendment made to claim 19 which requires 1) the keratin fibers in “sensitized” condition, and 2) the amount of the at least one solid fatty ester to be in an amount ranging from 0.1 to 5 %. 
Previous claim rejection made under 35 U.S.C. over Ohta and further in view of Giroud et al. (US 20080286218 A) is withdrawn for the same reason. 
A new rejection is made to address the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-23 and 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohta (US 2003/0086897 A1, published on May 8, 2003, cited in IDS) (“Ohta” hereunder) in view of Giroud et al. (US 20080286218, published on November 20, 2008) (“Giroud” hereunder). 

Ohta teaches a cosmetic treatment process comprising applying a hair treating agents in a hair conditioner, either as a rinse-off or leave-on, or in a finishing agent.  The reference teaches that the composition contains at least one surfactants such as anionic surfactants such as sodium lauryl sulphate.  See [0294].   The reference teaches that esters provide excellent hair treating effect at lower cost; high fatty esters including isopropyl palmitate, cetyl palmitate, myristyl myristate, etc are disclosed, which suggests that these can be interchangeably used.  See [0061-0063, 0121].  Using fatty alcohol such as myristyl alcohol, behenyl alcohol, cetanol (cetyl alcohol), etc is suggested.  See [0124, 0294].  
Ohta teaches a cosmetic treatment process comprising applying a hair treating agents in a hair conditioner, either as a rinse-off or leave-on, or in a finishing agent.  Ohta discloses a hair treatment agent comprising sodium cetyl sulfate (9 wt %, C16 anionic surfactant), cetanol (64 wt %l) and cetyl palmitate (15 wt %, solid fatty ester).  See Table 6, Example 31.  
Amended claim 19 requires that the at least one solid fatty ester is present in an amount ranging from 0.1 to 5 % by weight relative to the total weight of the composition.  
Regarding the concentrations of the anionic surfactant and solid fatty alcohol, the reference teaches that the disclosed hair treatment agents are then blended in hair conditioners in concentration of 1-20 wt %.  See [0078, 0115, 0147]. As for Example 31, since the composition contains 9 wt % of sodium cetyl sulfate and 64 wt % of cetyl 
In fact, Ohta Example 37 contains 5 wt % of Example 31 in an aqueous carrier.  Such composition would contain 0.45 % of the anionic surfactant; 3.2 of the solid fatty alcohol; and 0.75% of the solid fatty acid ester. 
Amended claim 19 also requires that the composition applied to sensitized hair. 
While Ohta generally teaches that the hair treatment agent is blended in a hair conditioner or chemical treating agents, it is obvious that the hair to be treated would include hair in need of such conditioning treatment.  
        Giroud teaches a cosmetic process of conditioning hair, the method comprising applying a hair conditioner is in the form of rinse-out composition before or after dyeing, bleaching, permanent-waving or relaxing the hair.  See [0481].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ohta and apply the hair conditioning product after dyeing, permanent-waving or relaxing the hair as motivated by Giroud.  Since both references are directed to hair treatment process by applying a hair conditioner, the skilled artisan would have had a reasonable expectation of successfully providing cosmetic conditioning effects to the hair after such chemical treatment.  See instant claims 19 and 20.  
Regarding claims 21-23, Ohta teaches sodium cetyl (C16) sulfate as discussed above. 

Regarding claims 34 and 36, example 152 further contains a nonionic surfactant (polyoxyethylene oleyl ether) and water. Example 31 further contains ethanol and water. 

Regarding claim 35, although Ohta fails to teach cationic polymers, Giroud teaches a cosmetic treatment process comprising applying to hair a conditioning composition comprising cationic polymers, which are preferred hair conditioning agents.  See [0202, 0216-0271].  It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Ohta and add the cationic polymers as motivated by Giroud.  The skilled artisan would have been motivated to do so, as 1) both references teach cosmetic process of hair treatment with conditioning agents; and 2) Giroud teaches using specific cationic polymers as hair conditioning agents. Since the latter further suggest that cationic polymers can be used along with fatty acid esters and/or anionic surfactants, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully treating hair with a stable and improved hair conditioner.   See [0435-0436].  


Oath/Declaration
Declaration filed on November 5, 2021 has been fully considered but does not place the application in allowable condition.
Declarant present data to show that inventive composition (C) impart better combability on sensitized hair than a comparative composition (D) which contained no solid fatty acid esters.  See Experiment 2.  Experiment 1 shows that the curly hair strands which was treated with inventive composition (A) received higher ratings on hair conditioning properties than comparative composition (B) which contained no solid fatty acid esters; there is no indication that the treated hair had been sensitized.  
Ohta Example 37 teaches a hair treatment composition which meets the presently limitations, used for the same purpose of treating and conditioning hair.  Although the prior art method is not particularly limited to applying the composition to sensitized hair, the reference does not teach the composition is to be applied to healthy, virgin hair. On the other hand, the Ohta product is to be used as a hair conditioning or added to chemical treatment products, such as permanent waving, coloring agents, etc.  It is viewed that such chemical treatment is not particularly limited to treating virgin hair as chemical treatments such as dyeing are repeated.  Furthermore, Giroud suggests that hair conditioning is followed by dyeing, bleaching, permanent-waving or relaxing procedure.  Thus one of ordinary skill in the art who practice the Ohta invention would obviously do so in sensitized hair and obtain the same hair conditioning benefits declarant observed. Ohta particularly describes that prior art imparts “slippery feel”, “smooth feel”, “soft feel”, “no stickiness”, “smooth combing”, etc. which indicates that 
Response to Arguments
Applicant's arguments filed on November 5, 2021 have been fully considered but they are not persuasive for the reasons indicated above in the rejection and Oath/Declaration. 

Conclusion
	No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffmann (US  20130032165 A1) teaches that treating damaged hair with conditioning agents is a well-known practice. See [0004-0006]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GINA C JUSTICE/Primary Examiner, Art Unit 1617